NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-JUN-2021
                                            09:06 AM
                                            Dkt. 22 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

          JAELEE HEUPEL, Claimant-Appellee/Appellee, v.
  NORTHSTAR MEMORIAL GROUP, LLC, Employer-Appellant/Appellant,
              and LIBERTY MUTUAL INSURANCE COMPANY,
              Insurance Carrier-Appellant/Appellant


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2020-176; DCD NO. 2-19-00649)


           ORDER GRANTING MOTION FOR DISMISSAL OF APPEAL
   (By:   Fujise, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon consideration of "Employer-Appellant Northstar
Memorial Group, LLC and Insurance Carrier-Appellant Liberty
Mutual Insurance Company's Motion for Order of Dismissal of
Appeal Filed March 5, 2021," filed June 23, 2021, the papers in
support, and the record,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
           DATED: Honolulu, Hawai#i, June 25, 2021.

                                    /s/ Alexa D.M. Fujise
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge